Citation Nr: 1011802	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-33 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
rheumatic heart disease.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
heart murmur.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1946 to 
June 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and January 2008 rating 
decision by a Department of Veterans Affairs (VA) Regional 
Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 1987 Board decision that denied service connection 
for organic heart disease and a murmur, on the basis that the 
Veteran had a functional (non-pathologic) systolic heart 
murmur in service and no evidence of a chronic heart disorder 
in service or within the presumptive period, was not 
appealed.

2.  Evidence compiled since the July 1987 Board decision 
regarding service connection for rheumatic heart disease and 
heart murmur is new, but does not raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The July 1987 Board decision denying service connection 
for rheumatic heart disease and a systolic murmur is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for rheumatic 
heart disease has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for heart 
murmur has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision dated in January 1955, the RO denied service 
connection for rheumatic heart disease and a systolic murmur 
because rheumatic heart disease was not shown by the evidence 
and a finding that a systolic heart murmur was not a 
disability under the law.  The decision of the RO was not 
appealed and is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1103.  

In March 1957, the Veteran wrote to the RO stating he had the 
same condition and that he was hospitalized at Fort Riley 
prior to discharge.  The RO wrote to the Veteran in May 1957 
stating that the records could not be located but if the 
Veteran submitted evidence showing he had a heart condition, 
his claim would be considered.  As the Veteran failed to 
respond to the letter within one year of the date of request, 
the claim is considered abandoned.  38 C.F.R. § 3.158 
(1971). 

In January 1985, the Veteran sought to reopen his claim.  A 
rating decision dated in April 1986 found that no new and 
material evidence was submitted.  The Veteran appealed and 
the Board denied service connection for organic heart disease 
and a murmur, on the basis that the Veteran had a functional 
(non-pathologic) systolic heart murmur in service and no 
evidence of a chronic heart disorder in service or within the 
presumptive period.   The decision of the Board was not 
appealed and is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  Even so, applicable law provides that a claim which 
is the subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

In June 2007 the Veteran submitted a notice of disagreement 
(NOD) regarding the June 2006 rating decision.  In a notice 
letter dated in January 2008, the RO informed the Veteran 
that his NOD could not be accepted because the appeal period 
for the June 2006 rating decision had expired.  However, in 
the January 2008 rating decision, the RO noted that 
additional evidence was received within one year of the June 
2006 rating decision, however, new and material evidence 
sufficient to reopen the claim had not been submitted.  The 
Veteran has appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claims for 
service connection for rheumatic heart disease and heart 
murmur are based on the same diagnoses and factual bases as 
the time the case was last decided on the merits, new and 
material evidence is necessary to reopen the claims.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the July 1987 Board 
decision included the Veteran's service treatment records 
(STRs) that showed a March 1948 complaint of chest pain.  
Physical examination was negative.  In June 1949, the Veteran 
was seen for a blowing systolic murmur, most prominent at the 
aortic area.  The examiner noted no history of rheumatic 
fever.  The Veteran reported that he would have "catchy 
pains" in his heart when he was emotionally disturbed.  An 
electrocardiograph (EKG) was normal.  The impression was 
cardiac murmur of a functional type.  During a December 1954 
VA medical examination, the Veteran reported that he had a 
rheumatic heart condition first noted upon discharge.  
Physical examination noted no abnormalities in the 
cardiovascular system and no evidence to suggest myocardial 
disease or insufficiency.  The examiner noted a soft systolic 
murmur but stated that it was not constant, not transmitted, 
and was considered functional.  The diagnosis was "no 
evidence to indicate heart disease at this time."  A chest 
x-ray revealed the heart to be normal in size and shape.  A 
VA medical record dated in April 1984 showed a diagnosis of 
heart murmur and the etiology was "probably functional."  

Evidence compiled since the July 1987 Board decision includes 
private medical records showing that the Veteran had severe 
aortic stenosis and underwent an aortic valve replacement and 
coronary artery bypass in May 2004.  He had another aortic 
valve replacement in January 2005.  Private medical records 
also show that the Veteran has been diagnosed with and 
treated for coronary artery disease.  The VA medical records 
and private treatment records compiled since the July 1987 
decision, while new, are not material to the issue of service 
connection.  There is still no competent evidence linking the 
Veteran's current heart problems to service or indicating 
that the Veteran has a heart murmur that is not a functional 
heart murmur.  The Veteran's statements that rheumatic heart 
disease was first shown in service and continued thereafter 
are cumulative of statements that he made in connection with 
prior claims.  The evidence thus does not raise a reasonable 
possibility of substantiating the Veteran's claims for 
service connection.  New and material evidence having not 
been found, the Veteran's request to reopen his claims must 
be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

A letter dated in February 2006 advised the Veteran of the 
information and evidence necessary to reopen the claim.  He 
was also advised of the evidence that VA would seek to 
provide; and of the information and evidence that he was 
expected to provide.  To the extent there was error in the 
letter with respect to notification as to the basis for the 
prior final denial and what evidence or information would 
suffice to reopen the claim, the error is harmless.  The RO 
explained in the statement of the case why the claims were 
previously denied and why the claims were not reopened.  
Accordingly, the Veteran was provided with sufficient notice 
of what was required in order to reopen his claims.  
Moreover, if there was any error in providing notice of how 
VA establishes disability ratings and effective dates, 
pursuant to Dingess/Hartman, 19 Vet. App. 473, the error is 
harmless as the claims have not been reopened and thus 
ratings and effective dates will not be assigned.  The Board 
thus finds that the Veteran has been provided adequate notice 
in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to 
his claims for service connection.

As to VA's duty to assist, STRs, VA treatment records, and 
private medical records have been obtained and associated 
with the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for rheumatic 
heart disease is not reopened and the claim remains denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for heart murmur 
is not reopened and the claim remains denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


